t c memo united_states tax_court norris o and betty j whitley petitioners v commissioner of internal revenue respondent docket no filed date p commenced a lawsuit in alleging that the defendant was liable to him for breach of contract and conversion as to the conversion claim the jury awarded p actual and punitive_damages p received the punitive_damages in p argues primarily that sec_104 i r c excludes the punitive_damages from his gross_income because he states punitive_damages are awarded under applicable state south carolina law as compensation_for a personal injury p directs the court to numerous cases where the south carolina supreme court has stated that south carolina law allows an award of punitive_damages to vindicate a private right and that this right 1s compensatory in nature held the punitive_damages are not excludable from p's gross_income under sec_104 i r c because punitive_damages are noncompensatory under applicable law although the ultimate effect of a punitive damage award made under south carolina law is compensatory in nature such an award does not have a compensatory purpose in the sense of reimbursing the plaintiff for actual damages james richard cox for petitioners jeanne gramling for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule norris o and betty j whitley petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in their and federal_income_tax respectively following petitioners’ concessions we must decide whether their gross_income includes dollar_figure in punitive_damages that they received during we hold it does unless otherwise indicated section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure although betty j whitley is a copetitioner we hereinafter refer to norris o whitley as the sole petitioner background all facts have been stipulated and are so found the stipulation of facts and exhibits submitted therewith are incorporated herein by this reference petitioner and betty j whitley are husband and wife they filed joint and federal_income_tax returns they resided in sumter south carolina when they petitioned the court petitioner began working as an agent for academy life_insurance_company academy in the late 1970's he worked for it as an independent_contractor under a contract between the two academy fired him in date when it did it was contractually obligated to pay him renewal_commissions on policies that he or an agent under his supervision had sold after his firing academy remitted to him reduced monthly commissions it also stopped sending to him the paperwork documenting his commissions in date petitioner sued academy for breach of contract and conversion praying in his complaint for an award of actual and punitive_damages petitioner alleged that academy was liable to him for an unlawful termination of contracts with resulting failure to pay money due thereunder breach of contract and conversion unfair trade practices also seeking treble_damages and attorney’s fees a termination of resident counselor status a failure to pay commissions and the fraudulent filing of federal tax forms reporting income not paid to him following a jury trial the united_states district_court hearing the case directed a verdict against academy for breach of contract and sent the issues of conversion and resulting damages to the jury the judge instructed the jury as follows with respect to punitive_damages the plaintiffs petitioner and another person not relevant herein are also seeking punitive_damages in their conversion cause of action the law permits the jury under certain circumstances to award punitive_damages in order to punish a wrong-doer for some extraordinary misconduct and to serve as a warning not to engage in such conduct in the future thus if you find that the plaintiffs have shown by a preponderance_of_the_evidence that the defendant converted the plaintiffs' money with malice ill will a conscious indifference to the rights of others ora reckless disregard for the rights of others you may award the plaintiffs punitive_damages if you so find it becomes your right to award punitive_damages in such an amount as you unanimously agree to be proper in light of the character of the wrong committed the punishment which should be applied and the ability of the defendant to pay the jury found against academy on the conversion claim and awarded dollar_figure in actual damages for unpaid commissions and dollar_figure in punitive_damages together with interest and costs that verdict was affirmed upon appeal academy paid dollar_figure in punitive_damages to petitioner in petitioner did not report any of this amount on his federal_income_tax return discussion we must decide whether petitioner received the punitive_damages on account of a personal injury to the extent that he did the funds are excludable from his gross_income see sec_104 to the extent that he did not the funds are includable in his gross_income see sec_61 because respondent determined that the punitive_damages are includable in petitioner's gross_income petitioner must prove otherwise see rule a 290_us_111 petitioner concedes that his gross_income includes the actual damages of dollar_figure which were awarded to him for unpaid commissions as to the punitive_damages petitioner argues that these damages are excludable from his gross_income under sec_104 petitioner asserts that he received the punitive_damages on account of his claim of conversion which he states is a tort under applicable state south carolina law and that he received the punitive_damages on account of a personal injury petitioner asserts that south carolina law provides that punitive_damages are compensatory in nature in that they reimburse a plaintiff for personal injury respondent agrees with petitioner's characterization of conversion as a tort under south carolina law but asserts that the punitive_damages were not paid to petitioner on account of a personal injury respondent asserts that academy paid the punitive_damages to petitioner on account of its reprehensible behavior we agree with respondent that the punitive_damages are not excludable from petitioner's gross_income under sec_104 sec_104 sets forth a narrowly construed provision under which proceeds from a lawsuit are excluded from gross_income to the extent the cause of action underlying the recovery_of the proceeds is based upon tort or tort type rights and the proceeds are received on account of a personal_injury_or_sickness ’ that section is inapplicable when sec_7641 of the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 amended sec_104 to provide that the personal injury exclusion contained therein does not apply where the punitive_damages are received in connection with a case not involving physical injury or physical sickness this amendment does not apply herein id amendment inapplicable to any lawsuit filed before date either requirement is not met see sec_104 515_us_323 504_us_229 sec_1 104-l c income_tax regs in 519_us_79 the supreme court held that sec_104 did not reach punitive_damages which were awarded under kansas law to the taxpayers the husband and two children of a woman who died of toxic shock syndrome the taxpayers had recovered those damages in a tort action filed against the maker of a product that caused the decedent's death the court held that the taxpayers did not receive the punitive_damages on account of personal injury because the damages were not awarded as compensation_for the injury suffered by them or by the decedent but to punish and deter the tortfeasor's reprehensible conduct see id petitioner recognizes the holding in o'gilvie v united_states supra but argues that it is inapplicable first petitioner states south carolina law provides that punitive_damages are compensatory in nature whereas kansas law provides that punitive_damages are entirely punitive second petitioner states the fact that many decisions prior to o'gilvie were inconsistent with the decision there requires that we apply o'gilvie prospectively petitioner makes a similar argument for a prospective application of commissioner v schleier supra and united_states v burke supra we disagree with petitioner's assertion that academy paid him the punitive_damages on account of a personal injury the award of punitive_damages to him was not paid on account of a personal injury to the extent that the damages are noncompensatory in nature see o'gilvie v united_states supra whether the damages are noncompensatory in nature rests on applicable state law see 105_tc_396 affd 121_f3d_393 8th cir which in this case is the law of south carolina under south carolina law an award of punitive_damages is based upon the defendant's wrongdoing rather than the extent of the plaintiff's injury an award of compensatory_damages on the other hand is based upon the extent of the plaintiff's injury rather than the defendant's wrongdoing see south carolina farm bureau mut ins co v love chevrolet inc s e 2d s c a claim for punitive_damages may go to the jury only if the defendant's conduct rises to the level of culpability warranting a punitive damage award laird v nationwide ins co s e 2d s c quoting bowers v charleston w c ry co s e 2d s c compensatory_damages are damages in satisfaction of loss or injury sustained punitive_damages are allowed in the interest of society in the nature of punishment and as a warning and example to deter the wrongdoer and others from committing like offenses in the future see also clark v cantrell s e 2d s c ct app punitive_damages are not compensatory in nature under the law of south carolina citing hubbard felix comparative negligence in south carolina implementing nelson v concrete supply co s c l rev punitive_damages serve under south carolina law to punish the defendant and to deter unacceptable behavior see gamble v stevenson s e 2d s c macmurphy v south carolina s e 2d s c laird v nationwide ins co supra pincite bowers v charleston w c ry supra see also gilbert v duke power co s e 2d s c citing davenport v woodside cotton mills co s e 2d punitive_damages serve to punish a wrongdoer when the plaintiff proves that the wrongdoer violated the plaintiff's rights in a wanton willful or malicious way punitive_damages do not serve under south carolina law to reimburse a victim for actual damages see laird v nationwide ins co supra pincite bowers v charleston w c ry supra cf kewin v massachusetts mut life ins co n w 2d mich in michigan exemplary damages are recoverable as compensation to the plaintiff not as punishment of the defendant doroszka v lavine a conn in this state the purpose of punitive_damages is not to we are mindful that we are bound only by the decisions of the south carolina supreme court in construing the law of that state see 387_us_456 the opinion in clark v cantrell s e 2d s c ct app is helpful to our understanding of south carolina law as construed by the south carolina supreme court punish the defendant for his offense but to compensate the plaintiff for his injuries petitioner observes that the south carolina supreme court has stated repeatedly that punitive_damages may also be awarded to vindicate a private right and that this vindicative quality adds a compensatory purpose see eg harris v burnside s e 2d s c hughey v ausborn s e 2d s c brailsford j concurring hicks v herring s e 2d s c rogers v florence printing co s e 2d s c mock v atlantic c l r co s bh 2d s c davenport v woodside cotton mills co supra pincite hull v seaboard air line ry s e s c beaudrot v southern ry s e s c griffin v southern ry s bk s c watts v south bound r r s e s c by virtue of these statements petitioner concludes punitive_damages are compensatory in nature under south carolina law we disagree we do not understand the south carolina supreme court to have used the verb vindicate to mean compensate see shuler v heitley s e 2d s c see also clark v cantrell supra pincite see generally am jur 2d damages sec_3 different functions of compensatory and punitive_damages as we understand the court's use of the latter verb it describes the ultimate effect of punitive awards as a form of remedy to this end we have found no case where the south carolina supreme court has used the verb vindicate to describe a compensatory purpose for punitive_damages in the sense of reimbursing a victim for an actual loss see clark v cantrell supra pincite as amatter of fact the south carolina supreme court has stated specifically that punitive_damages are not given with a view to compensation but in addition to compensation shuler v heitley supra pincite the court has also stated compensatory_damages relate mainly to the situation of the injured party the plaintiff generally but he should not receive nor should he be entitled to obtain thereby more than sufficient recompense for his injuries- just enough to restore him to his former position a sum only to make him whole he and he alone usually is particularly affected in that regard exemplary damages have relation to the injured party in only one respect to vindicate his right recklessly willfully maliciously or wantonly invaded they relate more to the situation of the wrongdoers the defendants usually one of the chief purposes in awarding damages of this class is to punish the wrongdoer not only to prevent by him a recurrence of the wrongful act but to deter others from conduct of the same or similar kind they are not intended for the sole good of the injured party and not for the improvement of the disposition and character alone of the willful tort-feasor is it that our law has looked with favor upon the assessment of punitive_damages under certain circumstances but the object is to protect every man woman and child from those who consciously disregard the rights of their fellows xk johnson v atlantic coast line r co s e s c according to the south carolina supreme court factors to consider in passing on a punitive damage award under the law of that state include the character of the tort committed including the wrongdoer's degree of recklessness the punishment which should be meted out bearing in mind that punitive_damages are meant to punish the defendant or to deter or stop him or her and others from similar conduct in the future and the ability of the wrongdoer to pay see gamble v stevenson supra pincite hicks v herring supra pincite fennell v littlejohn s e 2d s c the fact that south carolina law measures an award of punitive damage by the financial status of the wrongdoer see south carolina farm bureau mut ins co v love chevrolet inc s e 2d s c mccourt v abernathy s ebe 2d s c gamble v stevenson supra pincite reid v kelly s e 2d hicks v herring supra pincite adds to our belief that a punitive damage award under that law is tied directly to inflicting punishment upon the defendant rather than compensating the plaintiff for his or her loss south carolina law also provides no formula under which punitive_damages are to be measured leaving the amount of a punitive damage award up to the judgment and discretion of the jury subject of course to the power held by a trial judge to change the jury's verdict see gilbert v duke power co s b 2d s c the amount of the award therefore lacks any direct nexus to the extent of the personal injury suffered by the plaintiff on account of the defendant's wrongdoing nor do we agree with petitioner's argument that the trilogy of 519_us_79 515_us_323 and 504_us_229 should be applied only prospectively although petitioner states correctly that one or more courts had adopted positions that were ultimately rejected by the u s supreme court in deciding those cases that does not mean as petitioner asks us to hold that we should apply the prior positions in lieu of the high court's decisions according to a recent mandate of the court on the retroactive effect of its decisions when this court applies a rule_of federal_law to the parties before it that rule is the controlling interpretation of federal_law and must be given full retroactive effect in all cases still open on direct review and as to all events regardless of whether such events predate or postdate our announcement of the rule x 509_us_86 we apply the supreme court's decisions in o'gilvie schleier and burke to hold that petitioner's punitive_damages are includable in his gross_income in so holding we have considered all arguments made by petitioner and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for respondent
